
	
		III
		110th CONGRESS
		2d Session
		S. CON. RES. 90
		IN THE SENATE OF THE UNITED STATES
		
			June 12, 2008
			Mr. Martinez (for
			 himself, Mr. Burr,
			 Mr. Wicker, Mr.
			 Inhofe, Mr. Sununu,
			 Mr. Nelson of Florida,
			 Mr. Bayh, and Mr. Pryor) submitted the following concurrent
			 resolution; which was referred to the Committee on Armed
			 Services
		
		CONCURRENT RESOLUTION
		Honoring the members of the United States
		  Air Force who were killed in the June 25, 1996, terrorist bombing of the Khobar
		  Towers United States military housing compound near Dhahran, Saudi
		  Arabia.
	
	
		Whereas June 25, 2008, marks the 12th anniversary of the
			 terrorist bombing of the Khobar Towers United States military housing compound
			 in Dhahran, Saudi Arabia, on June 25, 1996;
		Whereas 19 members of the United States Air Force were
			 killed, more than 500 other citizens of the United States were injured, and 297
			 innocent citizens of Saudi Arabia or Bangladesh were killed or injured in the
			 terrorist attack;
		Whereas the 19 members of the United States Air Force
			 killed while serving the United States were Captain Christopher J. Adams, Staff
			 Sergeant Daniel B. Cafourek, Sergeant Millard D. Campbell, Senior Airman Earl
			 F. Cartrette, Jr., Technical Sergeant Patrick P. Fennig, Captain Leland T.
			 Haun, Master Sergeant Michael G. Heiser, Staff Sergeant Kevin J. Johnson, Staff
			 Sergeant Ronald L. King, Master Sergeant Kendall K. Kitson, Jr., Airman First
			 Class Christopher B. Lester, Airman First Class Brent E. Marthaler, Airman
			 First Class Brian W. McVeigh, Airman First Class Peter J. Morgera, Technical
			 Sergeant Thanh V. Nguyen, Airman First Class Joseph E. Rimkus, Senior Airman
			 Jeremy A. Taylor, Airman First Class Justin R. Wood, and Airman First Class
			 Joshua E. Woody;
		Whereas the families of those brave members of the Air
			 Force still mourn their loss;
		Whereas 3 months after the terrorist bombing, on September
			 24, 1996, the House of Representatives agreed to House Concurrent Resolution
			 200, 104th Congress, honoring the victims of the terrorist bombing;
		Whereas, on June 25, 2001, the fifth anniversary of the
			 terrorist bombing, the House of Representatives agreed to House Concurrent
			 Resolution 161, 107th Congress, which was concurred in by the Senate on July
			 12, 2002, further honoring the victims of the bombing;
		Whereas, on December 11, 2001, the Senate agreed to Senate
			 Concurrent Resolution 55, 107th Congress, also marking the fifth anniversary of
			 the terrorist bombing and honoring the victims of the bombing;
		Whereas, on June 27, 2005, the House of Representatives
			 agreed to House Concurrent Resolution 188, 109th Congress, further honoring the
			 victims of the terrorist bombing;
		Whereas those guilty of carrying out the attack have yet
			 to be brought to justice; and
		Whereas terrorism remains a constant and ever-present
			 threat around the world: Now, therefore, be it
		
	
		That, on the occasion of the 12th
			 anniversary of the terrorist bombing of the Khobar Towers United States
			 military housing compound in Dhahran, Saudi Arabia, Congress—
			(1)recognizes the
			 service and sacrifice of the 19 members of the United States Air Force who died
			 in the attack;
			(2)calls upon the
			 people of the United States to pause and pay tribute to those brave members of
			 the Air Force;
			(3)extends its
			 continued sympathies to the families of those who died; and
			(4)assures all
			 members of the Armed Forces serving anywhere in the world that their well-being
			 and interests will at all times be given the highest priority.
			
